 



Exhibit 10.2
AGREEMENT
     This Agreement is dated as of the 1st day of February, 2007, and is made by
the undersigned entities and individuals (the “Stockholders”), acting severally
and not jointly, and Lime Energy Co., a Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Stockholders are parties with the Company to that certain
Securities Purchase Agreement dated as of June 29, 2006 (the “Purchase
Agreement”; capitalized terms which are used herein and are defined in the
Purchase Agreement and not otherwise defined herein are used with the meanings
given such terms in the Purchase Agreement); and
     WHEREAS, on June 7, 2006, the Company’s board of directors approved a 1 for
15 reverse split of the Company’s common stock (the “Reverse Split”), such that
every 15 outstanding shares would be combined into one share, with such Reverse
Split to be effective on June 15, 2006; and
     WHEREAS, on June 29, 2006, the parties closed the transactions contemplated
by the Purchase Agreement and the Company issued to the Stockholders shares of
the Company’s common stock, par value $0.0001 per share, in the amounts set
forth on Schedule I to the Purchase Agreement (with respect to Purchasers) and
in the amounts set forth on Schedule II to the Purchase Agreement (with respect
to Series E Holders); and
     WHEREAS, at the time of entering into, and closing the transactions under,
the Purchase Agreement, the Company and the Stockholders believed that the
Reverse Split had become effective and the purchases of shares of common stock
by the Purchaser and the conversion of shares of Series E Preferred into shares
of common stock by the Series E Holders under the Purchase Agreement were
premised on that understanding; and
     WHEREAS, the parties now understand that the Reverse Split did not become
effective on June 15, 2006 and only became effective when it was set forth in an
amendment to the Company’s certificate of incorporation duly adopted by the
directors and stockholders of the Company in accordance with the Delaware
General Corporation Law and filed with the Secretary of State of Delaware, which
did not occur until January 23, 2007; and
     WHEREAS, as a result of the foregoing, the Reverse Split became effective
after the closing under the Purchase Agreement and the shares of common stock
issued to the Stockholders under the Purchase Agreement have been subjected to
the Reverse Split, such that every 15 of such shares have been combined into one
share of common stock on January 23, 2007; and
     WHEREAS, the Stockholders may have rights against the Company by reason of
the Reverse Split not having been effective prior to closing under the Purchase
Agreement, and the Company has offered to issue additional shares of common
stock to each of the Stockholders, as

 



--------------------------------------------------------------------------------



 



more fully described below, to bring each Stockholder up to the number of shares
which such Stockholder acquired from the Company on June 29, 2006, in return for
each Stockholder’s waiving any claims which he, she or it may have against the
Company arising by reason of the Reverse Split not having been effective prior
to the closing under the Purchase Agreement, and the Stockholders have severally
agreed to accept such offer as set forth herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, each Stockholder, for itself only, hereby agrees with the
Company as follows:
     1. Offer to Issue Catch Up Shares; Release of Claims. Set forth below is a
table which lists each Stockholder and shows the number of shares of common
stock issued to such Stockholder by the Company on June 29, 2006 pursuant to
closing under the Purchase Agreement (such Stockholder’s “June 29 Shares”), the
number of shares into which the June 29 Shares of such Stockholder were combined
on January 23, 2007 pursuant to the Reverse Split becoming effective on that
date, and the number of shares which the Company has offered to issue to such
Stockholder (such Stockholder’s “Catch-Up Shares”) in return for such
Stockholder’s entering into this Agreement and waiving any claims which he, she
or it may have against the Company by reason of the Reverse Split not having
been effective prior to the closing under the Purchase Agreement and becoming
effective on January 23, 2007:

                                              Number Of "Catch       No. Of June
29     Number Of Shares     Up" Shares To Be   Stockholder   Shares Acquired    
After Reverse-Split     Issued  
David R. Asplund
    1,854,200       123,613       1,730,587  
Augustine Fund LP
    2,628,000       175,200       2,452,800  
Chris Capps
    25,000       1,667       23,333  
Cinergy Ventures II, LLC
    3,002,293       200,153       2,802,140  
John Donohue
    294,000       19,600       274,400  
Gregory Ekizian
    400,000       26,667       373,333  
Robert L. Gipson
    2,363,600       157,573       2,206,027  
Thomas Gipson
    1,500,000       100,000       1,400,000  
Julia Gluck
    100,000       6,667       93,333  
John Thomas Hurvis
                       
Revocable Trust
    540,053       36,004       504,049  
Rebecca Kiphart
    200,000       13,333       186,667  
Richard P. Kiphart
    14,603,400       973,560       13,629,840  
Laurus Master Fund Ltd.
    1,343,461       89,564       1,253,897  
Leaf Mountain Company, LLC
    3,315,900       221,060       3,094,840  
Martin Mellish
    250,000       16,667       233,333  
Nikolaos D. Monoyios
    2,363,600       157,573       2,206,027  
Nettlestone Enterprise Ltd.
    1,500,000       100,000       1,400,000  
SF Capital Partners
    4,237,600       282,507       3,955,093  
David W. Valentine
    345,700       23,047       322,653  

 



--------------------------------------------------------------------------------



 



     Each Stockholder, as to himself, herself or itself only, hereby
acknowledges and agrees to the correctness of the information in the table set
forth above as to such Stockholder, and agrees to accept from the Company the
designated number of Catch-Up Shares indicated for such Stockholder in such
table. In consideration for the Company’s issuance to such Stockholder of the
indicated number of Catch-Up Shares, such Stockholder hereby relinquishes,
releases and waives any claims he, she or it may have against the Company under
the Purchase Agreement or otherwise in respect of the Reverse Split not having
been effective prior to closing under the Purchase Agreement and becoming
effective on January 23, 2007, including any claim for breach of any warranty of
the Company as to its outstanding capital stock.
     The Company agrees with each Stockholder, severally, to issue to such
Stockholder such Stockholder’s Catch-Up Shares promptly (and in any event within
five (5) business days) following the execution of this Agreement by such
Stockholder and delivery by such Stockholder to the Company of the existing
certificates evidencing his, her or its June 29 Shares for replacement. Each
Stockholder agrees to deliver such certificates to the Company as soon as
practicable following execution of this Agreement by such Stockholder. All
certificates evidencing any Catch-Up Shares shall be legended to the extent
applicable under the Purchase Agreement with respect to the shares issued
thereunder.
     2. Stockholders’ Representation and Warranty. Each Stockholder, for
himself, herself or itself only, hereby represents and warrants to the Company
that such Stockholder has not sold, transferred or otherwise disposed of any of
the shares which were issued to it under the Purchase Agreement, as such shares
have been combined pursuant to the Reverse Split, and such Stockholder continues
to own all such shares. Each Stockholder acknowledges that the number of such
Stockholder’s Catch-Up Shares has been determined in reliance upon this
representation and warranty, and accordingly that in the event that this
representation and warranty is untrue with respect to such Stockholder, the
Company shall be entitled to an equitable reduction to the number of Catch-Up
Shares issued to such Stockholder under this Agreement.
     3. Registration Obligation. This Agreement shall not be construed to affect
or modify the Company’s obligation to have the Registration Statement declared
effective in accordance with Section 5.1 of the Purchase Agreement. Such
obligation continues as provided in the Purchase Agreement, and the Company
agrees to include in such registration statement the Catch-Up Shares issued to
each Stockholders pursuant to this Agreement, except as has been otherwise
agreed by the Company and such Stockholder.
     4. Miscellaneous.
     (a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
     (b) This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.

 



--------------------------------------------------------------------------------



 



     (c) This Agreement may be amended only by written execution by all parties.
     (d) THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
ILLINOIS. FURTHERMORE, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED STATES OF
AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.
     (e) This Agreement is an agreement between the Company and each of the
Stockholders which executes this Agreement, without regard to whether any other
Stockholders execute this Agreement. As between the Company and each
Stockholder, this Agreement may be executed in one or more counterparts, all of
which shall be deemed but one and the same agreement between the Company and
such Stockholder and each of which shall be deemed an original. Delivery by
facsimile by any Stockholder to the Company of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered. Delivery by facsimile by the Company to any Stockholder of an
executed counterpart of this Agreement shall be effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered to such Stockholder. It
shall not be necessary for any Stockholder to deliver to any other Stockholder,
by facsimile or otherwise, an executed counterpart of this Agreement for the
signature of such signing Stockholder to be effective.
     (f) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
     [Balance of page intentionally left blank; signature pages follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have severally executed this Agreement
as of the day and year first above written.
      
LIME ENERGY CO.
 
By: /s/ Jeffrey R. Mistarz
Name: Jeffrey R. Mistarz
Title: Executive Vice President and Chief Financial Officer
 
GREGORY H. EKIZIAN REVOCABLE TRUST
 
By: /s/ Gregory H. Ekizian
Name: Gregory H. Ekizian
Title: Trustee
 
CINERGY VENTURES II, LLC
 
By: /s/ Brian Stallman
Name: Brian Stallman
Title: Vice President
 
LEAF MOUNTAIN COMPANY, LLC
 
By: /s/ John J. Jiganti
Name: John J. Jiganti
Title: Manager
 
AUGUSTINE FUND LP
 
By: /s/ John Porter
Name: John Porter
Title: President
 

 



--------------------------------------------------------------------------------



 



SF CAPITAL PARTNERS, LTD.
 
By: /s/Brian H. Davidson
Name: Brian H. Davidson
Title: Managing Director
 
NETTLESTONE ENTERPRISES, LTD
 
By: /s/ Michael Betley
Name: Michael Betley
Title: Director
 
JOHN THOMAS HURVIS REVOCABLE TRUST
 
By: /s/ John Thomas Hurvis
Name: John Thomas Hurvis
Title: Trustee
 
/s/ Richard P. Kiphart
 
Richard P. Kiphart
 
/s/ David R. Asplund
 
David R. Asplund
 
/s/ David Valentine
 
David Valentine
 
/s/ Robert L. Gipson
 
Robert L. Gipson
 
/s/ Thomas L. Gipson
 
Thomas L. Gipson

 



--------------------------------------------------------------------------------



 



/s/ Nikolaos D. Monoyios
 
Nikolaos D. Monoyios
 
/s/ Martin Mellish
 
Martin Mellish
 
/s/ Christopher W. Capps
 
Christopher W. Capps
 
/s/ Rebecca Kiphart
 
Rebecca Kiphart
 
/s/ Julia Gluck
 
Julia Gluck

 